                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                  No. 5:18-CV-273-D


RDU AUTO SALES INC.,                        )
                                            )
                       Plaintiff,           )
                                            )
              v.                            )                      ORDER
                                            )
RDU AUTO BROKERS LLC,                       )
                                            )
                       Defendant.           )


       On June 13, 2018, RDU Auto Sales Inc. ("plaintiff'') filed a complaint against RDU Auto

Brokers LLC ("defendant"). See [D.E. 1]. On June.15, 2018, defendant was served. See [D.E. 8].

Defendant failed to submit a timely answer to the complaint. On August 23, 2018, plaintiffrequested

entry of default against defendant. See [D.E. 11]; Fed. R. Civ. P. 55(a). On September 18, 2018,

plaintiff was granted entry of default. See [D.E. 13].

       On December 14, 2018, plaintiff applied for a default judgment against defendant. See [D.E.

15]. The motion [D.E. 15] is GRANTED. Plaintiff is AWARDED $6,359.51 in attorney's fees and

costs. Defendant is ENJOINED from using RDU AUTO BROKERS mark in connection with its

business. Defendant also is ORDERED to redesign the logo on its business sign.

       SO ORDERED. This J&. day of January 2019



                                                         J11.rns~~~V~R       ill
                                                         United States District Judge
